DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 10/28/2021. Claims 21 and 36 have been amended. Claim 38 has been cancelled. Claim 41 has been added. 

Specification
3.	The amended title filed on 10/28/2021 has been accepted and made of record. 

Terminal Disclaimer
4.	The terminal disclaimer filed on 10/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,944,943 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
5.	Claims 21-37 and 39-41 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7. 	Regarding claim 21, the prior art does not teach or fairly suggest “…a first device isolation pattern in a trench that extends from the first surface to the second surface and penetrates the substrate, the first device isolation pattern defining a plurality of unit 

8. 	Claims 22-30 depend on allowable claim 21. Therefore, the dependent claims are also held allowable.

9. 	Regarding claim 31, the prior art does not teach or fairly suggest “…a first device isolation pattern in a trench that extends from the first surface to the second surface and penetrates the substrate, the first device isolation pattern defining a plurality of unit pixels in the substrate; a conductive pattern in the trench, wherein the first device isolation pattern is between the conductive pattern and the substrate; a plurality of transistors on the first surface of the substrate; a transparent conductive layer on the second surface of the substrate; and a light-blocking layer on the transparent 

10. 	Claims 32-35 and 41 depend on allowable claim 31. Therefore, the dependent claims are also held allowable.

11. 	Regarding claim 36, the prior art does not teach or fairly suggest “…a conductive pattern in a trench that penetrates the substrate and defines a plurality of unit pixels in the substrate; a plurality of transistors on the first surface of the substrate; a planarization layer on the second surface of the substrate, the planarization layer on a top surface of the conductive pattern; a transparent conductive layer on the planarization layer; and a light-blocking layer on the transparent conductive layer and electrically connected to the transparent conductive layer, wherein the transparent conductive layer comprises a contact portion that penetrates the planarization layer and is in contact with the top surface of the conductive pattern, wherein the contact portion comprises a same conductive material as the transparent conductive layer, and In re: San-Hoon KIM et al.wherein the conductive pattern comprises a conductive material different from the transparent conductive layer, wherein the transparent conductive layer is substantially parallel to the second surface, and wherein a sidewall of the conductive pattern in the trench is slanted 

12. 	Claims 37, 39 and 40 depend on allowable claim 36. Therefore, the dependent claims are also held allowable.13. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                       12/20/2021